Citation Nr: 9930597	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  94-20 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to apportionment of the veteran's VA benefits on 
behalf of his daughter, [redacted].  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.  

This appeal arises from a February 1994 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran's daughter, [redacted], who was born in January 
1978, receives Social Security benefits, based on the 
veteran's earnings record and disability.  

2.  The veteran has been in receipt of a total rating for 
compensation purposes based on individual unemployability 
since September 30, 1975.

2.  The veteran is reasonably discharging his responsibility 
to [redacted].  

3.  The appellant's income covers her monthly expenses and 
hardship has not been shown.  


CONCLUSION OF LAW

The criteria for apportionment of the veteran's VA benefits 
for his daughter, [redacted], have not been met.  38 U.S.C.A. 
§ 5307 (West 1991); 38 C.F.R. §§ 3.450, 3.451 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Relevant Laws and Regulations.

All or any part of compensation payable on account of any 
veteran may be apportioned; if the veteran is not residing 
with his or her spouse, or if the veteran's children are not 
residing with the veteran and the veteran is not reasonably 
discharging his or her responsibility for the spouse's or 
children's support.  38 U.S.C.A. § 5307 (West 1991); 
38 C.F.R. § 3.450(a)(1)(ii) (1999).  

Without regard to any other provision regarding apportionment 
where hardship is shown to exist, compensation may be 
specially apportioned between the veteran and his or her 
dependents on the basis of the facts in the individual case 
as long as it does not cause undue hardship to the other 
persons in interest, except as to those cases covered by 
§ 3.458(b) and (c) (not applicable to this case).

In determining the basis for special apportionment, 
consideration will be given such factors as: amount of VA 
benefits, payable; other resources and income of the veteran 
and those dependents in whose behalf apportionment is 
claimed; and special needs of the veteran, his or her 
dependents, and the apportionment claimants.  The amount 
apportioned should generally be consistent with the total 
number of dependents involved.  Ordinarily, apportionment of 
more than 50 percent of the veteran's benefits would 
constitute undue hardship on him or her while apportionment 
of less than 20 percent of his or her benefits would not 
provide a reasonable amount for any apportionee.  38 C.F.R. 
§ 3.451.  

All interested parties will be specifically notified of the 
action taken by the agency of original jurisdiction in a 
simultaneously contested claim and of the right and time 
limit for initiation of an appeal, as well as hearing and 
representation rights.  38 C.F.R. § 19.100.  

Factual Background.

In a rating decision dated in June 1976, the veteran was 
awarded a total rating for compensation purposes based on 
individual unemployability effective September 30, 1975.

A certificate of birth reveals that [redacted] was born to the 
appellant and the veteran on January [redacted] 1978.  The appellant 
and the veteran were divorced in February of 1988.  

A June 1976 RO decision awarded a 70 percent rating for the 
veteran's service connected schizophrenia and granted a total 
rating based on individual unemployability.  

In December 1993 the appellant submitted a request for an 
apportionment of the veteran's VA benefits on behalf of her 
daughter, [redacted].  The appellant stated that she received 
Social Security benefits for her daughter based on the 
veteran's earnings record.  She indicated that she did not 
receive any support for her daughter directly from the 
veteran.  

In The appellant responded to a letter from the RO in January 
1994.  She stated that she was requesting apportionment on 
behalf of the veteran's child, [redacted].  The 
appellant's household income was $3500 a month.  The members 
of her household consisted of her husband, grandchild, and 
[redacted].  She listed no assets.  She had a Mastercard debt of 
$13,500.  The veteran did not contribute.  She listed the 
following monthly expenses:
Rent 			$757.50
Electricity 		$200.00
Cable 			  $50.00
Auto 			$330.00
Insurance 		$150.00
Health 		$120.00
Food 			$600.00
Mastercard 		  $30.00
LRNS 		  $60.00
Mery 			$140.00
Foley's 		$120.00
Telephone 		  $50.00
Water 			  $45.00
Gas 			$200.00
Clothes 		$150.00
Daycare 		$372.00
Total:		         $3,374.50

The appellant requested that the veteran contribute $200 
dollars per month.  

The veteran responded that other than his VA check his only 
income was a Social Security check of $1012 a month.  His 
daughter, [redacted], was receiving a check from Social Security 
of $500 a month.  He had no other assets besides his house 
and car.  His expenses were as follows:
Mortgage		$1442.00
Car			   $526.86
Sewer			     $38.60
Bug Spray		     $12.00
Electricity		      $53.71
Gas			      $18.41
Telephone		      $73.25
Cable			       $37.43
Food			     $200.00
Car Insurance	       $97.00
Church		       $40.00
Dr. Alexander	       $20.00
Homeowners Assoc         $25.00
Family Birthdays             $30.00
Miscellaneous 	      $250.00

The veteran stated that it would be a hardship to him to 
contribute more to his daughter because his mortgage was so 
high.  He had been unsuccessfully trying to sell his house 
since he and appellant were divorced.  He had declared 
bankruptcy in 1992.  He indicated that his daughter, 
[redacted] and his grandson were planning to move back in with 
him.  

In January 1997 the veteran called the RO and informed them 
that his daughter, [redacted] had gotten married in December 
1996.  He requested that she be removed as his dependent.  

In April 1997 the Board of Veterans' Appeals remanded the 
claim in order to afford the appellant a hearing before a 
Hearing Officer at the RO.  

In March 1997 the veteran submitted a Financial Status 
Report, VA Form 20-5655.  The veteran reported that his 
income consisted of VA benefits in the amount of $1924 and 
Social Security benefits in the amount of $1099.  He reported 
that his expenses consisted of a rent or mortgage payment of 
$1,401; food expenses of $240; utilities and heat of $225; 
car insurance and gas of $170; medicine expenses of $53; an 
expense of $80 for a lawn service; and $365 in payments on 
installment contracts and other debts.  He further reported 
that he contributed $50 per month to his daughter [redacted], and 
that his income exceeded his expenses by $359.


Analysis.

Initially the Board notes that there is some question as to 
whether [redacted] would be currently eligible for apportionment 
as the child of the veteran.  Under the provisions of 38 
C.F.R. § 3.57 (1999), a child is defined as meaning an 
unmarried person who is under 18 years of age, a person who 
became permanently incapable of self support prior to 
reaching the age of 18, or after reaching the age of 18 but 
prior to the age of 23 is pursuing a course of instruction at 
an accredited institution.  In this case the [redacted] is now 
over the age of 18, has reportedly married, and there is no 
evidence that she is pursuing a course of education or 
instruction at an accredited institution, or became incapable 
of self-support prior to the age of 18.  In any event, the 
Board need not reach this question, because of its finding 
that the veteran is reasonably discharging his duties to 
support [redacted], and because there has been no showing of 
undue hardship.

The regulations provide apportionment of compensation when 
the veteran is not residing with his child and is not 
reasonably discharging his responsibilities.  38 C.F.R. 
§ 3.450.  In this instance the threshold requirements that 
the relationship to the veteran be shown and that the child 
does not reside with the veteran have been met.  In this case 
the question is "has the veteran reasonably discharged his 
responsibility to support his child."  

The veteran has been found totally disabled.  His only income 
consists of VA and Social Security disability benefits.  The 
veteran has asserted, and the appellant has not disputed, 
that [redacted] is currently ``receiving benefits from the Social 
Security Administration.  The veteran has reported that the 
benefit from Social Security was in the amount of $500 a 
month.  More recently, the veteran has reported that he is 
also contributing $50 per month for [redacted]'s support.  Based 
on that information the Board has concluded that the veteran 
has reasonably discharged his responsibility to support his 
child.  The Board noted the appellant's argument that the 
Social Security check is from the government and not the 
veteran.  The Board finds that argument without merit.  
Clearly, the veteran's only income is "from the 
government."  The Social Security check to [redacted] is based 
on the earnings record and disability of the veteran.  

The regulations also provide for special apportionment when 
hardship has been shown to exist.  38 U.S.C.A. § 3.451.  In 
this instance, the appellant has listed all of her expenses 
and income.  Her income covers her monthly expenses.  The 
appellant has reported past hardship in the form of 
difficulty providing food and necessities for [redacted].  
However, her current expense report shows no such hardship 
during the period since her claim.  Without any such evidence 
the Board does not have a basis for apportioning the 
veteran's VA benefits.  

Apportionment of the veteran's VA benefits for his daughter, 
[redacted], is not warranted.  


ORDER

An apportionment of the veteran's VA benefits on behalf of 
his daughter, [redacted], is denied.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

